Citation Nr: 0311963	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-22 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred in January 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 2002 rating decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Shreveport, 
Louisiana, which denied entitlement to payment or 
reimbursement of unauthorized private medical expenses 
incurred in January 2001.  The veteran subsequently perfected 
an appeal regarding that issue.  During that stage of the 
appeal, the VAMC issued a Statement of the Case (SOC) in 
November 2002.


FINDINGS OF FACT

1.  The veteran incurred medical expenses at a private 
medical facility on January 26, 2001.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on January 26, 2001, was not authorized 
prior to the veteran's undergoing that treatment.

3.  The preponderance of the credible and probative evidence 
establishes that the private medical care provided on January 
26, 2001, was not for, or adjunct to, a service-connected 
disability.



CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred on January 26, 2001, 
reimbursement for such expenses is not warranted.  38 
U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 (2002).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on January 26, 2001 have not been 
met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

Judicial case law is inconsistent as to whether the new 
statute should be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See Holliday v. Principi, 
supra; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  Unlike many questions 
subject to appellate review, the issue of whether the 
appellant is entitled to reimbursement or payment of medical 
expenses, by its very nature, has an extremely narrow focus.  
The Shreveport VAMC, in the April 2002 letter and November 
2002 SOC, set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its decision. 
The VAMC has obtained the pertinent records for the treatment 
in question which the veteran received.  He has not submitted 
or made reference to any additional records which would tend 
to substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent applicable in this 
type of case.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Analysis

The veteran is seeking reimbursement for the costs of medical 
treatment received in the emergency room of Columbia North 
Monroe Hospital (CNMH) on January 26, 2001.  He essentially 
contends that he began to experience severe chest pain and 
vomiting on that date, and that he first sought treatment at 
the Overton Brooks VAMC.  He reports that he was advised by 
individuals at the VAMC to go to the emergency room of CNMH, 
which he did immediately.  He also contends that it was 
subsequently determined at CNMH that his symptoms were the 
result of an adverse reaction to medications that had been 
prescribed at the Overton Brooks VAMC.

The Board notes in passing that the veteran has been awarded 
service connection for a number of disabilities, including 
migraine headaches, eczema, a urinary disorder, and scars, 
and that he has a combined total disability rating of 70 
percent.

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received in a private facility in 
January 2001.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. 
§ 17.54.  This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "[h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2002) 
(formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2002) (formerly 38 C.F.R. § 17.50d). See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel 
Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any determination 
as to whether the Department is or is not going to furnish 
the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be 
deemed a prior authorization if an application is made to VA 
within 72 hours after the hour of admission.  38 C.F.R. § 
17.54 (2002).

In the present case, there is no evidence that the veteran 
sought and obtained proper authorization for payment of the 
private medical expenses he incurred on January 26, 2001.  
The veteran has never asserted that such authorization was 
given, and there is no evidence of record suggesting that any 
such authorization was given.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 17.54 
(formerly codified at 38 C.F.R. § 17.50d (1991)).  The 
veteran in that case had argued that his non-VA care was 
authorized because his VA treating physician had informed him 
that arrangements were made for him to be treated at non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, as in the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with here, as a result of which 
proper authorization from VA was not obtained.

The Board recognizes that the veteran has reported that he 
initially sought treatment at the Overton Brooks VAMC, and 
that he was referred to the emergency room at CNMH.  However, 
he does not appear to be arguing that the employees of the 
VAMC said anything that could constitute "authorization" to 
seek private treatment.

Also, even if statements to that effect had been made, and an 
employee had implied that the veteran would be reimbursed for 
the treatment he received at EMH, such statements would not 
constitute authorization for private hospitalization within 
the meaning of 38 U.S.C.A. § 1703(a).  In this regard, we 
note the aforementioned VAOPGCCONCL 1-95, at 8-9, which, in 
response to the question "Who has the authority to approve 
or authorize a request for private hospitalization at VA 
expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 38 
U.S.C.A. § 7104(c), we find that its reasoning, quoted above, 
is persuasive and clearly applies in the present matter.  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in January 2001 from a VA employee with 
appropriate authority, namely the VAMC director or a VA 
clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facility used by the veteran.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on January 26, 
2001 was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  In any 
case where reimbursement would be in order for the veteran 
under section 1728(a), "the Secretary may, in lieu of 
reimbursing such veteran, make payment of the reasonable 
value of care or services directly . . . to the hospital or 
other health facility furnishing the care or services."  38 
U.S.C.A. § 1728(b) (West 2002).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (emphasis added); 38 
C.F.R. § 17.120 (2002) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); H.R. Rep. 
No. 93-368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA. Eligible veterans are those 
receiving treatment for a service-connected disability. . . . 
Services must be rendered in a medical emergency and VA or 
other Federal facilities must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2002).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. § 
17.130 (2002).

Having reviewed the evidence, the Board finds that the 
appellant is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 for private medical expenses incurred in 
January 2001, because he has not satisfied all of the three 
necessary criteria listed therein.  Specifically, the Board 
finds that the veteran was not treated for a service-
connected disability, nor was the condition for which he was 
treated associated with, or aggravating, an adjudicated 
service-connected disability.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the January 2001 emergency 
room report.  In that report, it was noted that the veteran 
had come to the emergency room with complaints of vomiting, 
nausea, generalized body aches, chest discomfort, and a 
nonproductive cough.  Physical examination and diagnostic 
testing was essentially negative.  The veteran's white blood 
count was found to be 8.3.  The examining physician noted a 
diagnosis of a viral syndrome.  The veteran was given 
prescriptions for Rolenza and Tylenol, and advised to drink 
plenty of fluids.  In light of this diagnosis, the Board 
concludes that the veteran was not treated for a service-
connected disability, nor was the condition for which he was 
treated associated with, or aggravating, an adjudicated 
service-connected disability.

The Board has considered the veteran's contention that the 
symptoms he experienced on January 26, 2001, were the result 
of an adverse reaction to medications prescribed at the 
Overton Brooks VAMC.  However, this contention is simply not 
supported by the CNMH emergency room report.  As discussed in 
detail above, the examining physician specifically determined 
that the veteran's symptoms were the result of a viral 
syndrome.  Although the appellant may sincerely believe that 
his symptoms are attributable to medications received at the 
VAMC, a layperson is generally not considered capable of 
opining on matters requiring medical knowledge, such as 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  For this 
reason, the Board finds the veteran's opinion regarding the 
etiology of his symptoms to be of no probative value.

The Board further notes that, in November 2001, the veteran's 
medical records were submitted to a VA physician, who offered 
a somewhat confusing and contradictory opinion regarding this 
case.  In a statement dated in March 2002, the physician 
noted the answer "NO" in response to the question of 
whether the veteran's emergency room diagnosis was service-
connected.  The physician also appears to have noted the 
answer "NO" in response to the question of whether the 
veteran's emergency treatment was considered to have been 
adjunct to a service-connected disability.  However, it also 
appears that the physician had initially responded "YES" to 
both of these questions, but then scratched out those answers 
and replaced them with "NO".  The physician then responded 
"YES" to the question of whether the veteran's treatment 
was considered an emergency, and did not offer any response 
to the question of whether VA facilities were available.  The 
physician then concluded his reported by circling the phrase 
"APPROVED" when given a choice between "APPROVED" or 
"DISAPPROVED".

Thus, although the VA physician appears to have concluded 
that the veteran was not treated for a service-connected 
disability, and that the condition for which he was treated 
was not associated with, or aggravating, an adjudicated 
service-connected disability, the physician nevertheless 
proceeded to describe the claim as being "APPROVED".  In 
light of the contradictory nature of this opinion, the Board 
finds it to be of little probative value.  As discussed 
above, the Board finds the most probative evidence to be the 
emergency room report, in which the examining physician found 
that the veteran's symptoms were attributable to a viral 
syndrome.

The Board wishes to note that, in light of the confusing and 
contradictory nature of the March 2002 VA physician's 
opinion, we have considered the possibility of obtaining an 
additional medical opinion which would specifically address 
the question of whether the veteran was treated for a 
service-connected disability, or whether the condition for 
which he was treated was associated with, or aggravating, an 
adjudicated service-connected disability.  However, the Board 
believes that such an opinion is unnecessary, as the 
physician who treated the veteran on January 26, 2001, 
specifically attributed his symptoms at that time to a viral 
syndrome.  There is no medical evidence of record, nor has 
any been identified or alleged to exist, which would tend to 
support the veteran's contention that his symptoms were the 
result of medication prescribed at the VAMC.  

Therefore, because there is already a competent medical 
opinion of record regarding the etiology of the symptoms that 
the veteran experienced on January 26, 2001, and because 
there is no contrary medical evidence of record, the Board 
concludes that further evidentiary development for the 
purpose of obtaining an additional medical opinion is 
unwarranted and unnecessary.  

In summary, the Board finds that, although the treatment 
required by the veteran was of a very urgent nature, the 
evidence of record establishes that he was not treated for a 
service-connected disability, nor was the condition for which 
he was treated associated with, or aggravating, an 
adjudicated service-connected disability .  38 C.F.R. §§ 
17.52, 17.53.  Thus, the first criterion for payment or 
reimbursement of unauthorized medical expenses incurred in 
January 2001 has not been met.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility those veterans who are 
active Department health-care participants (i.e., enrolled in 
the annual patient enrollment system and recipients of 
Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  On July 12, 2000, VA published an interim 
final rule establishing regulations implementing 38 U.S.C.A. 
§ 1725.  66 Fed. Reg. 36,467, 36,472.  Those interim 
regulations are now final, and are codified at 38 C.F.R. 
§ 17.1000-.1008 (2002).  

However, under 38 U.S.C.A. § 1725, a veteran is only 
considered to be "personally liable" for treatment if he 
has no entitlement to care of services under a health-plan 
contract, which includes an insurance policy or contract, 
medical or hospital service agreement, membership or 
subscription contract, or similar arrangement under which 
health services for individuals are provided or the expense 
of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) 
and (f)(2)(A).

In this case, as explained in the April 2002 denial letter 
from the VAMC, the veteran has health care coverage from a 
number of sources, including Medicare, Medicaid, CHAMPUS, and 
Blue Cross/Blue Shield.  Thus, because he has entitlement to 
care or services under a health-plan contract, he is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations.  

While the Board is sympathetic toward the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  We 
further observe that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the three criteria listed in 38 U.S.C.A. § 
1728(a).  The Board also finds that the veteran is not 
eligible to receive reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725.  The benefit sought on appeal is accordingly denied.

III.  Additional Matter

As discussed in detail above, the veteran has contended that 
the symptoms he experienced on January 26, 2001, were the 
result of medication prescribed by the Overton Brooks VAMC.  
The Board has therefore considered whether the veteran is 
attempting to raise a claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 (West 2002) for disability 
resulting from VA medical treatment.  However, although the 
veteran asserted that he experienced acute symptomatology on 
that date as a result of medication prescribed by VA, neither 
he nor his representative has asserted that he incurred a 
permanent additional disability or that a preexisting 
disability was permanently worsened as a result of VA medical 
treatment.  For this reason, the Board believes that referral 
of a claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 is not warranted.


ORDER

Entitlement to reimbursement for unauthorized private medical 
expenses incurred on January 26, 2001, is denied.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

